Citation Nr: 1632673	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability. 

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a bilateral foot fungus. 

6.  Entitlement to service connection for a disability manifested by extreme thirst, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for a disability manifested by shortness of breath, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005, including service in the Southwest Asia Theater of Operations during the Persian Gulf War

This appeal comes before the Board of Veterans Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement in September 2010, and the RO issued a statement of the case dated in September 2011.  The Veteran submitted his substantive appeal in December 2011. 
 
The Board notes that, after the most recent supplemental statement of the case, the Veteran submitted medical evidence and lay statements in connection with his claims.  However, the Board notes that this evidence is either duplicative of evidence submitted prior to the July 2015 supplemental statement of the case or is not relevant to the claims on appeal.  As such, a remand for initial RO consideration is not warranted in this case.

The issues of entitlement to service connection for extreme thirst and shortness of breath are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A sinus disability, to include chronic sinusitis and allergic rhinitis, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's migraine headaches had their onset in service.

3.  A neck disability, to include cervical strain, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service. 

4.  A left knee disability, to include patellofemoral pain syndrome, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.  

5.  Entitlement to service connection for a bilateral foot fungus, to include mild onychomycosis of the 4th and 5th toenails, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a sinus disability, to include chronic sinusitis and allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an award of service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an award of service connection for a neck disability, to include cervical strain, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for an award of service connection for a left knee disability, to include patellofemoral pain syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for an award of service connection for a bilateral foot fungus, to include mild onychomycosis of the 4th and 5th toenails, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a December 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations which, taken together, are fully adequate to decide the claims decided herein.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

This matter was remanded in November 2014, in pertinent part, in order to obtain the report of the separation examination for the Veteran's period of service ending in June 2005, updated VA treatment records, and VA examinations in connection with his claims.  The 2005 separation examination was requested, but not available, updated VA treatment were obtained, and VA examinations responsive to the remand request, in connection with the claims decided herein, were obtained in March 2015.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, with respect to the Veteran headaches claim, service treatment records note a complaint of headaches while the Veteran was deployed to Iraq.  There was also a complaint of a headache with an upper respiratory infection in April 2002.  

The Veteran was afforded a traumatic brain injury (TBI) evaluation in November
2009.  The Veteran was noted to have a history of serving in Iraq and Kuwait with
everyday exposures including improvised explosive devices (IEDs), exploding
vehicles, mortars, or rockets with the closest from 25 to 50 feet away.  In contrast,
the second-level evaluation reports "five or more" in service exposures to explosions, with each of these 50 or more feet away.  There was a reported history of headaches, but no etiology opinion was provided by the examiner.

At a Gulf War registry examination also in November 2009 current headaches were
noted.  However, the examiner failed to note a headache history or to provide
an etiology opinion.

On VA examination in May 2011, after a review of service treatment records, the claim folder, and VA treatment reports, the examiner opined that it was not likely that the Veteran's current headaches were related to the Veteran headaches in service, but, rather, more likely caused by bruxism or sinus conditions.

The Veteran was afforded an additional VA examination dated in March 2015.  The Veteran's claims file was reviewed.  The Veteran was diagnosed with migraine headaches, including migraine variants.  The examiner opined it was less likely as not that the current migraine headaches were proximately due to or caused by military service.  The examiner stated that the service treatment records did not contain any documentation that he could find with regard to headaches.  The examiner noted that VA outpatient medical records documented tension headaches in 2009 at the TBI clinic in Dallas, which was four years after military discharge.  Clinical neurological examination was normal.  

With respect to a sinus disability, service treatment records note one report of an upper respiratory infection in March or April 2002.  VA medical records note symptoms of sinus congestion.

On examination in February 2012, after examination and a review of the evidence, the examiner indicated that the Veteran had symptoms of mild allergic rhinitis,  currently untreated.  It was concluded, however, that the current condition was less likely than not caused by or related to findings in service.  The examiner went on to state that review of the service treatment records failed to show treatment of any kind for a chronic sinus condition while on active duty.  He noted the records only showed occasional acute infections that resolved and were not considered chronic in nature.  In this regard, the Board notes that a February 2012 sinus CT showed no evidence of chronic sinusitis, with "osteomeatal units widely patent and paranasal sinuses essentially clear. " The examiner did observe mild hypertrophy of the inferior nasal turbinates on the CT, which were confirmed by physical examination.  The examiner's assessment was mild allergic rhinitis.

The Veteran was afforded additional VA examination dated in March 2015.  The Veteran's claims file was reviewed.  The Veteran was diagnosed with chronic sinusitis and allergic rhinitis.  The examiner opined it was less likely as not that the allergic rhinitis/recurrent sinusitis were proximately due to or caused by military service.  The examiner stated that the service treatment records did not contain any documentation of treatment for allergic rhinitis or sinusitis that he could locate. Examination did not reveal changes consistent with chronic allergic rhinitis and sinus congestion, and CT of the sinuses was negative for chronic mucosal changes.   

With respect to the Veteran's claim for a neck disability, service treatment records are negative for a neck injury.  VA medical records note a complaint of neck pain.

On Gulf War registry examination in November 2009, the Veteran reportedly denied neck pain or stiffness.  However upon a TBI consultation the same month, the Veteran complained of neck pain with radiation to the upper back.  The examiner found post cervical tenderness and full range of motion. 

The Veteran was afforded a VA examination dated in March 2015.  The Veteran's claims file was reviewed.  The Veteran was indicated to have a diagnosis of cervical strain. The examiner opined it was less likely as not that the diagnosed cervical spine/neck condition was proximately due to or caused by military service.  The examiner stated that the service treatment records did not contain any documentation at all with regard to neck pain or injuries or treatment for same. On examination, the Veteran had chronic neck strain with limited range of motion and localized tenderness and muscle spasm.  X-rays showed some mild DDD/DJD, which was not present in 2010, which the examiner noted was some radiographic progression. 

With respect to the claim for a left knee condition, service treatment records show no diagnosis of or treatment for a left knee condition.   There were also no records of, complaints of, or treatment of left knee pain.  VA medical records note reports of knee pain.  In this regard, the Board notes that the Veteran is service-connected for a right knee disability.

The Veteran was afforded a VA examination dated in March 2015.  The Veteran claims file was reviewed.  The Veteran was noted to have a diagnosis of patellofemoral pain syndrome.  The examiner opined it was less likely as not that the current left knee patellofemoral pain was proximately due to or caused by military service.  The examiner stated that the service treatment records did not contain any documentation at all with regard to the left knee.  The Veteran was indicated to have bilateral mild knee patellofemoral.  X-rays of both knees were normal.

With respect to the Veteran claim for a bilateral foot fungus, service treatment records are negative for complaint, treatment or diagnosis of a foot fungus.  VA
medical records are negative for treatment or diagnosis of a foot fungus, but do indicate a diagnosis of tinea pedis.  In this regard, the Board notes that the Veteran has been service-connected for eczema, claimed as skin rash.

A VA reported dated in December 2009 assessed tinea pedis, but found no evidence of the condition having developed in service.  The examiner opined that it was not at least as likely as not that the condition developed in service or was otherwise related to service.

The Veteran was afforded a VA examination dated in March 2015.  The Veteran claims file was reviewed.  The Veteran was diagnosed with infectious skin conditions, including bacterial, fungal, viral, treponemal and parasitic skin conditions.  The examiner noted that the feet had bilateral mild onychomycosis of the 4th and 5th toenails.  The examiner opined it was less likely as not that the onychomycosis was proximately due to or caused by military service.  The examiner stated that the service treatment records did not contain any documentation of any foot skin or toenail fungus.  

Based on the foregoing, the Board finds that service connection is warranted for migraine headaches, but not for the other disabilities for which the Veteran is claiming service connection.  As to the headaches, a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  Organic diseases of the nervous system are chronic diseases.  38 C.F.R. § 3.309(a).  The Veteran has offered competent and credible testimony that he experienced headaches in and since service.  This testimony is supported by the service treatment notes indicating headaches as well as the March 2015 VA examination report, on which it was indicated that the Veteran reported headaches in and since service.  Moreover, neither of the negative nexus opinions contained a valid rationale.  The May 2011 VA examiner did not explain why the headaches were attributable to the other disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The March 2015 VA examiner based his opinion on the inaccurate factual premise that there was no documentation of headaches in service.  Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993))).  Given the notations of headaches in service, the competent and credible lay testimony as to in-service headaches and continuity of symptomatology, and the flawed negative nexus opinions, the evidence is at least evenly balanced as to whether the Veteran's headaches are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself"); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").

In addition, the Veteran has been diagnosed with chronic sinusitis and allergic rhinitis, cervical strain, patellofemoral pain syndrome of the left knee, and mild onychomycosis of the bilateral 4th and 5th toenails.  VA examination reports, however, after examination of the Veteran and a review of his claims file, found that these conditions were not related to the Veteran military service.  There are no contrary opinions of record.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, with regard to the claims being denied, the VA examiners reviewed the Veteran claims file and were apprised of the Veteran's medical history.  After examination and review, the examiners provided sufficiently definitive opinions supported by a rationale.  As such, the opinions are highly probative.

The Veteran has contended on his own behalf that his claimed disabilities are related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, in Jandreau, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the questions as to the etiology of the sinus, neck, left knee, and bilateral foot disabilities relate to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Hence, the opinions of the Veteran in this regard are not competent in this case.

For the foregoing reasons, the preponderance of the evidence is against the claims being denied.  The benefit of the doubt doctrine is therefore not for application with regard to these claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection  for a  sinus disability, to include chronic sinusitis and allergic rhinitis, is denied.

Service connection for migraine headaches is granted. 

Service connection for a neck disability, to include cervical strain, is denied. 

Service connection for a left knee disability, to include patellofemoral pain syndrome, is denied.  

Service connection for a bilateral foot fungus, to include mild onychomycosis of the 4th and 5th toenails, is denied.


REMAND

The Veteran's service personnel records indicate that the Veteran served in Kuwait and Iraq.  For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that statute and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

In this case, the Veteran contends that he has conditions manifested by extreme thirst and shortness of breath.  The Veteran was afforded VA examinations in connection with these claims dated in March 2015.  The examination reports did not address issues relating to undiagnosed illness.  As such, additional opinions should be sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Arrange for an appropriate VA opinion, or if appropriate additional examination, for the purpose of determining whether the Veteran has a disability manifested by extreme thirst or shortness of breath that may be related to the appellant's active military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a disability manifested by extreme thirst or shortness of breath?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a disability manifested by extreme thirst or shortness of breath, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the appellant's active military service?  In this regard, the examiner is asked to comment on the appellant's service and post-service medical treatment records.  The examiner should also comment on the Veteran's exposure to chemicals and fires in service in Iraq and Kuwait.

(c)  If no diagnosis is offered, the examiner is requested to comment on (i) whether there are nevertheless objective indications (to include non-medical indicators capable of independent verification) of a chronic disability (lasting six months or more or with intermittent episodes for 6 months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.

In offering any opinion, the examiner must consider the appellant's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


